IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 02-10068
                          Conference Calendar


ALLISON MCCOY,
                                      Plaintiff - Appellant,

versus

INTERNAL REVENUE SERVICE; INTERNAL REVENUE SERVICE DISTRICT
DIRECTOR, AUSTIN, TEXAS; INTERNAL REVENUE SERVICE CHIEF OF
COLLECTIONS, AUSTIN, TEXAS; H. GADDAY; INTERNAL REVENUE SERVICE
DISTRICT DIRECTOR, MEMPHIS, TENNESSEE; INTERNAL REVENUE SERVICE
CHIEF OF COLLECTIONS, MEMPHIS, TENNESSEE,

                                      Defendants -Appellees,
                       -------------------------
ALLISON MCCOY,

                                      Plaintiff-Appellant,
versus

INTERNAL REVENUE SERVICE; INTERNAL REVENUE SERVICE DISTRICT
DIRECTOR, MEMPHIS, TENNESSEE; INTERNAL REVENUE SERVICE CHIEF OF
COLLECTIONS, MEMPHIS, TENNESSEE; INTERNAL REVENUE SERVICE
DISTRICT DIRECTOR, AUSTIN, TEXAS; INTERNAL REVENUE SERVICE CHIEF
OF COLLECTIONS, AUSTIN, TEXAS; PAM C. BIGELOW, Director, Austin
Customer Service Center; NANCY SPOTSER, Chief Customer Service
Division, Austin, Texas,

                                      Defendants - Appellees.

                         -------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:00-CV-2786-M &
                      USDC No. 3:00-CV-2787-M
                        --------------------
                           October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
                             No. 02-10068
                                  -2-

     Allison McCoy appeals from the district court’s order

granting summary judgment in favor of the Internal Revenue

Service (IRS).     McCoy argues on appeal that her wages are not

taxable income and that income tax is unconstitutional because it

violates her property rights.

     McCoy’s arguments are without merit.     McCoy’s tax returns

for the relevant tax years reflect that she was employed by the

United States Marine Corps and later by two private companies as

a technician.     Her wages from these employers constitute taxable

income.     See 26 C.F.R. § 1.61-2(a)(1)(providing that wages of

persons in the United States military are income to the

recipients unless excluded by law); 26 U.S.C. § 3401(a)(defining

wages as all means of remuneration for services provided by an

employee to an employer including cash and other mediums);

26 U.S.C. § 61(a)(1)(specifically including compensation for

services in the definition of gross income).     Similarly, McCoy’s

challenge to the constitutionality of income tax has been soundly

rejected by this court.     See Stelly v. Comm’r, 761 F.2d 1113,

1115 (5th Cir. 1985).

     McCoy’s appeal is without arguable merit and therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-220 (5th Cir.

1983).     Accordingly, McCoy’s appeal is DISMISSED.   5TH CIR.

R. 42.2.




R. 47.5.4.